DETAILED ACTION
This office action follows a reply filed on November 16, 2021.  Claims 1, 10 and 11 have been amended.  Claims 1-7 and 10-15 are currently pending and under examination.
The 102 rejections are withdrawn.  The 112 rejection over claim 11 is withdrawn.
However, the 103 rejections over Redondo are deemed proper and are maintained for the reasons set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Interpretation
Applicants disclose that “ground magnesium hydroxide” is meant magnesium hydroxide obtained by grinding minerals based on magnesium hydroxide; therefore, the limitation “ground magnesium hydroxide” excludes the use of synthetic magnesium hydroxide.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because it is an improper definition of a process claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim “A polyolefin composition comprising: (A) a polyolefin homo- or copolymer,…wherein said polyolefin homo- or copolymer (A) is an ethylene copolymer comprising…”
The metes and bounds of the claimed invention are unclear, as it is unclear as to whether polyolefin homopolymers are included as a possibility for component (A), as applicants claim (A) to include homopolymers but then limit them to copolymers.
Claim 15 is indefinite because it merely recites a use without any active, positive steps determining how this use is actually practiced.


Double Patenting
Claims 1-7 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5-15 of copending 16/649,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘493 claims a polyolefin composition comprising (A) a polyolefin homo- or copolymer, where the polyolefin has a polar monomer and a silane containing monomer; (B) a metal hydroxide in an amount of 30-60 wt%; and a borate in an amount of 5-25 wt% (claim 1), further comprising a silicone fluid or gum in an amount of 0.1-20 wt% (claim 2), the metal hydroxide is magnesium hydroxide having a D50 of 1.5-5 micron (claims 7-9), the silicone fluid is organomodified (claim 13), and the borate is calcium borate (claims 10-12), and the composition is used for preparing a wire or cable (claims 14-15). 
App. No. ‘633 does not claim the metal hydroxide as being a natural or ground material, as claimed; however, metal hydroxides are known in the art as being provided naturally by way of grinding or synthetically.
Choosing a ground, natural magnesium hydroxide is prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 6, 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Redondo (US 6,552,112).
Redondo exemplifies a composition comprising Engage 8003 (ethylene/octene copolymer), Mople EP1X35HRF (propylene/ethylene copolymer), Orevac 18303 (LLDPE grafted with maleic anhydride), 61 wt% 
Redondo teaches that the polymers can include ethylene/vinyl acetate, exemplifying an ethylene/vinyl acetate copolymer having a vinyl acetate content of 19 wt% (col. 13, ll. 29-31), and teaches that with the aim of improving compatibility between magnesium hydroxide and polymer matrix, a coupling agent capable of increasing the interaction between the hydroxyl groups of magnesium hydroxide and the polyolefin chains may be added to the mixture, where the coupling agent is specifically listed to include a silane compound containing at least one ethylenic unsaturation (col. 9, ll. 15-25).  Redondo teaches that the coupling agents may be pre-grafted onto a polyolefin in an amount of 0.1-2 phr based on the polyolefin, the range of which overlaps with the claimed range of 0.2-4 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Redondo is prima facie obvious over instant claims 1, 6, 7, and 10-13.
As to claims 14 and 15, Redondo discloses the composition as suitable for forming a fire-retardant coating on a cable (Claim 1).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Redondo (US 6,552,112), as applied above to claims 1, 6, 7 and 10-15, and further in view of GB 2278605.
Redondo is prima facie obvious over instant claims 1, 6, 7 and 10-15, as described above and applied herein as such, as Redondo teaches a composition comprising a blend of polyethylene copolymers which can be grafted with vinylsilanes, 60 wt% natural magnesium hydroxide having a D50=2.6 micron and 0.6 wt% silicone rubber.
Redondo does not teach the inclusion of a borate, as claimed in instant claims 2-5.
GB ‘605 teaches that replacement of a part of magnesium hydroxide by borate compounds results in mixtures giving improved flame and smoke retardancy in polymer compositions (p. 2), where the magnesium hydroxide and the inorganic borate are present in a weight ratio of preferably 10:1 to 2:1 (p. 3, ll. 1-7), and the weight ratio of polymer and filler ranges from 0.4 to 2.5 (p. 3, 8-9).  
GB ‘605 teaches the magnesium hydroxide as having an average particle size of 0.5-8 micron and a specific surface area of 2-20 m2/g (p. 3), where the magnesium hydroxide is naturally occurring brucite (p. 3, ll. 13-18).  GB ‘605 teaches the inorganic borates to include naturally occurring colemanite (Ca2B6O11 5H2O) or synthetic calcium borate (p. 3, l. 30 to p. 4, l. 4).  GB ‘605 teaches the polymer compositions to include a wide range of polymers, such as olefin polymers and copolymers thereof (p. 4, ll. 19-28).


    PNG
    media_image1.png
    217
    378
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the 160 parts of magnesium hydroxide of Redondo with a 3:1 mixture of magnesium hydroxide and calcium borate, as GB ‘605 teaches that this allows for a decrease in smoke evolution and total heat release, as Redondo teaches a desire to prepare cables having low-smoke self-extinguishing properties (col. 1, 21-26).
Substituting the 160 parts of magnesium hydroxide in Redondo with a 3:1 mixture of magnesium hydroxide and calcium borate suggests a composition comprising 120 parts magnesium hydroxide and 40 parts calcium borate, or a composition comprising 46 wt% magnesium hydroxide and 15 wt% calcium borate.
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Applicants argue that Redondo is silent on the possibility of using terpolymers in compositions for use in wires and/or cables.
The claims require a copolymer comprising ethylene monomer units, comonomer units comprising a polar group, and comonomer units comprising a crosslinkable silane group.
Grafting silanes with ethylenic unsaturation (for example vinyltrimethoxysilane) onto the polymeric matrix (a copolymer of ethylene/vinyl acetate) results in a graft copolymer comprising ethylene units, vinyl acetate/polar units, and units comprising a crosslinkable silane group.  The claimed invention does not exclude the possibility of a graft copolymer, but rather only requires that it derived from the claimed monomeric units.  Therefore, Redondo meets the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Brieann R Johnston/Primary Examiner, Art Unit 1766